In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                             No. 06-18-00034-CV



                 MARTIN E. MCGONAGLE, M.D., Appellant

                                      V.

TEXAS MEDICAL BOARD; AND SCOTT FRESHOUR, IN HIS OFFICIAL CAPACITY AS
THE INTERIM EXECUTIVE DIRECTOR OF THE TEXAS MEDICAL BOARD, Appellees



                   On Appeal from the 250th District Court
                           Travis County, Texas
                    Trial Court No. D-1-GN-16-004188




                 Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       This Court has been notified that Martin E. McGonagle, M.D., the appellant in this matter,

filed a voluntary petition for bankruptcy on or about October 12, 2018, in the United States

Bankruptcy Court for the Northern District of Texas, Fort Worth Division, under cause number

4:2018bk44051. Pursuant to the Bankruptcy Code, further action in this appeal is automatically

stayed, see 11 U.S.C.A. § 362 (West, Westlaw current through P.L. 115-223), and under Rule 8.2

of the Texas Rules of Appellate Procedure, the appeal is suspended, see TEX. R. APP. P. 8.2.

       Accordingly, this appeal is hereby abated and, for administrative purposes, will be treated

as closed. Any party may reinstate the appeal by promptly filing a motion to reinstate including,

as an attachment, either a certified copy of an order showing that the automatic bankruptcy stay

has been lifted or any other authenticated document demonstrating that reinstatement is permitted

by federal law and/or the United States Bankruptcy Court for the Northern District of Texas. See

TEX. R. APP. P. 8.3(a). Any party may also move to sever the appeal in accord with the provisions

of Rule 8.3(b) of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 8.3(b).

       In the event of reinstatement, any period that began to run but had not expired at the time

of suspension will begin anew when the appeal is reinstated. Any document filed while the

proceeding is suspended will be deemed filed on the same day, but after, the Court reinstates the

appeal. TEX. R. APP. P. 8.2, 8.3.

       In accord with Rule 8.2 of the Texas Rules of Appellate Procedure, we suspend this appeal

by abating it. See TEX. R. APP. P. 8.2.




                                                2
      IT IS SO ORDERED.



                          BY THE COURT



Date: October 17, 2018




                          3